524 F.2d 1233
William J. WARNER, Jr., et al., etc., Plaintiffs-Appellants,v.BOARD OF TRUSTEES OF the POLICE PENSION FUND OF the CITY OFNEW ORLEANS, and its members, Capt. Alvin H.Rankin, et al., Defendants-Appellees.Raymond MUZQUIZ et al., Plaintiffs-Appellants,v.CITY OF SAN ANTONIO et al., Defendants-Appellees.
Nos. 74-2303, 74-3177.
United States Court of Appeals,Fifth Circuit.
Dec. 9, 1975.

Henry L. Klein, New Orleans, La., for plaintiffs-appellants in No. 74-2303.
Lamar Richardson, Jr., Metairie, La., for John Suitt.
Richard A. Dowling, Dorothy D. Wolbrette, Bueker Amann, Asst. City Atty., New Orleans, La., for Police Pension.
William Guste, Jr., Atty. Gen., Baton Rouge, La., William P. Curry, Jr., Asst. Atty. Gen., New Orleans, La., for defendants-appellees in No. 74-2303.
Kermitt L. Waters, Las Vegas, Nev., for plaintiffs-appellants in No. 74-3177.
Harvey L. Hardy, San Antonio, Tex., for defendants-appellees in No. 74-3177.
Edgar A. Pfeil, Asst. City Atty., San Antonio, Tex., for City of San Antonio.
Before BROWN, Chief Judge, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have these cases reheard en banc,


2
It is ordered that these causes shall be consolidated and reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.